Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (the “Agreement”), by and
between TPTX, Inc., a Delaware corporation (the “Company”), Evelyn Graham (the
“Employee”) and for purposes of its obligations solely which are set forth in
Section 2.2, TorreyPines Therapeutics, Inc., a Delaware corporation
(“TorreyPines”), is entered into as of July 27, 2009 and shall become effective
automatically and without further action by any Party hereto immediately after
the Effective Time of the Merger Agreement (as defined below) (provided that
(i) Employee is employed by the Company at the Effective Time (as defined in the
Merger Agreement) and (ii) Employee has been continuously employed by the
Company pursuant to the Prior Agreements (as defined below) from the date of
this Agreement to the Effective Time). This Agreement shall replace and
supersede all prior employment agreements between Employee and the Company
and/or TorreyPines including, but not limited to, that certain Employment
Agreement entered into effective as of December 14, 2006, as amended and
restated pursuant to that certain Amended and Restated Employment Agreement
entered into effective as of September 1, 2008, as amended by that certain
Amendment to Employment Agreement made and entered into as of February 3, 2009
(collectively, the “Prior Agreements”). The Company, TorreyPines and the
Employee are hereinafter collectively referred to as the “Parties,” and
individually referred to as a “Party.”

RECITALS

A. The Company and/or the Company’s parent, TorreyPines, and Employee previously
entered into the Prior Agreements and desire to amend and restate the Prior
Agreements in their entirety as set forth herein, effective as of the Effective
Time, in order to induce the Company and Raptor Pharmaceuticals, Corp.
(“Raptor”) to consummate the transactions contemplated by that certain Agreement
and Plan of Merger and Reorganization, dated July 27, 2009 (the “Merger
Agreement”).

B. The Company desires to retain the Employee’s experience, skills, abilities,
background and knowledge and is willing to engage the Employee’s services on the
terms and conditions set forth in this Agreement.

C. The Employee has agreed to reduce the severance payment obligation set forth
in the Prior Agreements and desires to be in the employ of the Company and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1. EMPLOYMENT

1.1 Title. The Employee shall serve as the Company’s President The Employee
shall report solely and directly to the board of directors of the Company (the
“Board”).

 

1



--------------------------------------------------------------------------------

1.2 Obligations. Employee is required to read, review and observe all of the
Company’s policies, procedures, rules and regulations in effect from time to
time.

1.3 Term. This Agreement and the Employee’s employment shall terminate on the
earlier of (i) February 28, 2010 or (ii) such other date this Agreement and
Employee’s employment is terminated under Section 3 (the “Expiration Date”).
Except as set forth in Section 3.10, upon the Expiration Date, all of the
Company’s obligations and each such Party’s respective rights under this
Agreement shall immediately lapse.

2. COMPENSATION OF THE EMPLOYEE

2.1 Base Salary. The Company shall pay the Employee a base salary of Twenty-Nine
Thousand One Hundred Sixty-Seven Dollars ($29,167) per month, payable in regular
periodic payments in accordance with Company policy. Such base salary shall be
prorated for any partial month of employment on the basis of a 31-day month.

2.2 Additional Compensation. If, following the Effective Time and prior to
February 28, 2010, the Company (i) sells to a Buyer (as defined below) any
equity securities of the Company and the proceeds from such Sale (as defined
below) are used primarily for the development of the Company’s product
designated NGX426, (ii) completes a Change of Control Transaction or
(iii) enters into a partnership, option, or similar arrangement (any transaction
described in clauses (i), (ii) or (iii), the “Sale”), and the Sale described in
clauses (i), (ii) or (iii) is approved by the Board and is for aggregate cash
consideration (net of all costs and expenses associated with the Sale) received
by the Company on or before February 28, 2010 of not less than $10 million, then
promptly following the closing of the Sale, (A) the Company shall pay to the
Employee an amount equal to (x) 3.0% of the aggregate cash consideration (net of
all costs and expenses associated with the Sale) received by the Company in the
Sale multiplied by (y) 41%, and (B) TorreyPines shall pay to the Employee an
amount equal to (x) 2.0% of the aggregate cash consideration (net of all costs
and expenses associated with the Sale) received by the Company in the Sale
multiplied by (y) 41%. As used herein, “Buyer” means any third party other than
TorreyPines or any of its subsidiaries. The amount described in clause (A) of
this Section 2.2 shall be payable in cash by the delivery of a Company check to
the Employee, and the amount described in clause (B) of this Section 2.2 shall
be payable in shares of the TorreyPines’ common stock. The number of shares of
TorreyPines’ common stock issuable pursuant to clause (B) of this Section 2.2
shall equal the amount described in clause (B) of this Section 2.2, divided by
the Per Share Price. As used herein, the “Per Share Price” means the average
closing sales price of the TorreyPines’ common stock on the NASDAQ Capital
Market for the five (5) consecutive trading days immediately prior to the date
of the issuance of TorreyPines’ common stock pursuant to this Section 2.2. No
fractional shares of TorreyPines’ common stock shall be issued pursuant to this
Section 2.2. In lieu of fractional shares, Employee shall receive, without
interest, an amount in cash (rounded to the nearest whole cent) determined by
multiplying such fraction by the Per Share Price. The Parties understand,
acknowledge and agree that any TorreyPines’ common stock issued pursuant to this
Section 2.2 shall not, when issued, be registered under the Securities Act of
1933, as amended, or the securities laws of any state or other jurisdiction. As
used herein “Change of Control Transaction” means (i) a merger, consolidation,
amalgamation, share exchange, business combination, issuance of securities,
acquisition of securities, reorganization, recapitalization, tender offer,
exchange offer or

 

2



--------------------------------------------------------------------------------

other similar transaction as a result of which either (A) the Company’s
stockholders immediately prior to such transaction in the aggregate cease to own
directly or indirectly at least 50% of the voting securities of the entity
surviving or resulting from such transaction (or the ultimate parent entity
thereof) or (B) in which a Person or “group” (as defined in the Exchange Act and
the rules promulgated thereunder) directly acquires beneficial or record
ownership of securities representing 50% or more of the Company’s capital stock
or (ii) a sale, lease, exchange, transfer, license or disposition of any
business or other disposition of at least 50% of the assets (on a book value or
fair market value basis) of the Company, taken as a whole, as applicable, in a
single transaction or a series of related transactions.

2.3 Employment Taxes. All of the Employee’s compensation (in any form) shall be
subject to all required withholding taxes, employment taxes and other deductions
required by law.

2.4 Benefits. The Employee shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in health
benefits under any health benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s employees. The Employee
shall not be eligible for any paid vacation.

2.5 Annual Incentive Bonus. Employee agrees that Employee shall not be entitled
to any bonus with respect to any period of time, whether prior to, on, or after
the Effective Time.

3. TERMINATION

3.1 Termination. The Employee’s employment with the Company may be terminated
under the conditions set forth below. The Employee’s employment by the Company
shall be “at will.”

3.2 Termination for Death. The Employee’s employment with the Company shall
terminate effective upon the date of the Employee’s death.

3.3 Termination by the Company For Any Reason or No Reason. The Company may
terminate the Employee’s employment under this Agreement at any time, for any or
no reason and with or without cause or advance notice and such termination shall
not be deemed a breach by the Company of any term of this Agreement or any other
duty or obligation, expressed or implied, which the Company may owe to Employee
pursuant to any principle or provision of law. This is the full and complete
agreement between the Employee and the Company on this term. Although the
Employee’s duties, title, compensation and benefits may change, the “at will”
nature of the Employee’s employment relationship with the Company may only be
modified in an express written agreement signed by the Employee and a member of
the Board on behalf of the Company.

3.4 Termination by Mutual Agreement of the Parties. The Employee’s employment
pursuant to this Agreement may be terminated at any time upon the mutual written
agreement of the Parties. Any such termination of employment shall have the
consequences specified in such writing.

 

3



--------------------------------------------------------------------------------

3.5 Termination by the Employee. The Employee shall have the right to resign or
terminate the Employee’s employment at any time, with or without cause or
notice.

3.6 Compensation Upon Termination.

3.6.1 Termination. Upon Employee’s termination for whatever reason, the Company
shall pay:

3.6.1.1 Employee’s base salary earned through the date of such termination or
resignation, less standard deductions and withholdings. Except as specifically
provided in subsections 3.6.1.2 and 3.6.1.3, below, the Company shall thereafter
have no further obligation to the Employee under this Agreement.

3.6.1.2 assuming the Employee timely and accurately elects to continue
Employee’s health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall pay the COBRA premiums
for the Employee and Employee’s qualified beneficiaries under any
Company-sponsored group health plan that the Company does not treat as self
insured (e.g., it will not pay the COBRA premiums with respect to any Flexible
Spending Account), until the earliest of (i) August 31, 2010, (ii) the
expiration of the Employee’s continuation coverage under COBRA and any
applicable state COBRA-like statute that provides mandated continuation coverage
or (iii) the date the Employee becomes eligible for health insurance benefits of
a subsequent employer. Employee agrees to immediately notify the Company in
writing of any such eligibility.

3.6.1.3 Employee’s base salary during the period following the termination or
resignation of the Employee for a period between the date of employment
termination and February 28, 2010. Such severance payments shall be subject to
standard deductions and withholdings and paid in accordance with the Company’s
regular payroll policies and practices. For purposes of calculating the amount
to be paid pursuant this Section 3.6.1.3 the Company shall use the Employee’s
base salary in effect on the date of such termination or resignation.

3.6.2 Release and Agreement Release. Notwithstanding the foregoing, the Employee
shall not receive any of the additional compensation, severance payments or
benefits set forth under Sections 2.2, 3.6.1.1, 3.6.1.2 or 3.6.1.3, unless
within the time period set forth therein, but in no event later than forty-five
(45) days following termination of employment, the Employee furnishes the
Company with a waiver and release of claims in a form acceptable to the Parties
and substantially as attached hereto as Exhibit A, including such changes as may
be made by the Board as necessary to comply with applicable laws (the
“Release”), and such Release becomes effective in accordance with its terms.
Notwithstanding anything herein to the contrary, the Employee acknowledges,
understands and agrees that the Company shall not be obligated to pay, and the
Employee shall not receive, any of the base salary payments, additional
compensation, severance payments or benefits set forth under Sections 2.1, 2.2,
3.6.1.1, 3.6.1.2 or 3.6.1.3, if that certain Release and Waiver of Claims
executed by the Employee in favor of the Company and TorreyPines and other
released parties as described therein, a form of which is attached to the Merger
Agreement as Exhibit E thereto (the “Agreement Release”), is timely revoked by
the Employee as permitted therein. Notwithstanding the foregoing, under no
circumstances shall the foregoing Release or Agreement Release or the conditions
precedent to the Company’s obligations hereunder affect the effectiveness of
this Agreement (or the cancellation of the Prior Agreements) as set forth in
preamble to this Agreement.

 

4



--------------------------------------------------------------------------------

3.7 Parachute Payments. Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit the Employee would receive from the
Company or an affiliate of the Company pursuant to this Agreement or otherwise
(a “Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion of the Payment, up to and including the
total Payment, whichever amount, after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; reduction of
employee benefits.

The Company shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Employee within fifteen (15) calendar days after the date on
which the Employee’s right to a Payment is triggered (if requested at that time
by the Company or the Employee) or such other time as requested by the Company
or the Employee. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Employee with an opinion reasonably
acceptable to the Employee that no Excise Tax will be imposed with respect to
such Payment. The Company shall be entitled to rely upon the accounting firm’s
determinations, which shall be final and binding on all persons.

3.8 Exclusive Remedy. The rights, remedies and payments set forth in this
Section 4 shall be the exclusive rights, remedies and payments available to the
Employee upon termination of this Agreement and the Employee’s employment
hereunder. Such rights remedies and payments shall supersede and replace any and
all rights and remedies under state or federal law. To the extent permitted by
applicable laws, the Company may deduct any amounts the Employee owes the
Company at the time of the Employee’s termination of employment from any
severance payments.

3.9 Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and other guidance thereunder and any state law of

 

5



--------------------------------------------------------------------------------

similar effect (collectively “Section 409A”) shall not commence in connection
with Employee’s termination of employment unless and until Employee has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”).

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).

However, if the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits, or a portion thereof, constitute
“deferred compensation” under Section 409A and Employee is, on the termination
of Employee’s service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, to the extent necessary to avoid the imposition of any additional tax or
income recognition under Section 409A prior to actual payment to the Employee,
the timing of the Severance Benefit payments that constitute “deferred
compensation” under Section 409A shall be delayed until the earlier to occur of:
(i) the date that is six months and one day after Employee’s Separation From
Service or (ii) the date of Employee’s death (such applicable date, the
“Specified Employee Initial Payment Date”). On the Specified Employee Initial
Payment Date, the Company (or the successor entity thereto, as applicable) shall
(A) pay to Employee a lump sum amount equal to the sum of the Severance Benefit
payments that Employee would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Except to the extent that payments are delayed until the Specified Employee
Initial Payment Date pursuant to the preceding paragraph, on the first regular
payroll pay day following the date the Release becomes effective and
irrevocable, the Company will pay Employee the Severance Benefits Employee would
otherwise have received under the Agreement on or prior to such date but for the
delay in payment related to the effectiveness of the Release, with the balance
of the Severance Benefits being paid as originally scheduled. All amounts
payable under the Agreement will be subject to standard payroll taxes and
deductions.

It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Severance Benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to the Employee (provided that no
such amendment shall materially reduce the benefits provided hereunder).

 

6



--------------------------------------------------------------------------------

3.10 Survival of Certain Sections. Sections 2.3, 3.6.1.2, 3.6.1.3, 3.6.2, 3.7,
3.8, 3.9, 3.10 and 4 – 16 of this Agreement shall survive the termination of
this Agreement, and Section 2.2 shall survive the termination of this Agreement
in accordance with its terms.

4. CONFIDENTIAL AND PROPRIETARY INFORMATION; NONSOLICITATION

4.1 Proprietary Information and Inventions Agreement. As a condition of
employment, the Employee agrees to execute and abide by the Proprietary
Information and Inventions Agreement attached hereto as Exhibit B.

4.2 Non-Solicitation. During the Employee’s employment with the Company and the
Benefit Severance Period and for one (1) year after the termination of such
periods, the Employee agrees that in order to protect the confidential and
proprietary information of the Company, TorreyPines and their respective
subsidiaries from unauthorized use, the Employee shall not, either directly or
through others, solicit or attempt to solicit any employee, consultant or
independent contractor of the Company, TorreyPines or any of their respective
subsidiaries to terminate his or her relationship with the Company or
TorreyPines (or the applicable subsidiary) in order to become an employee,
consultant or independent contractor to or for any other person or business
entity.

4.3 Return of Company Property. Employee acknowledges that, upon termination of
Employee’s employment for any reason whatsoever (or at any time on the Company’s
request), Employee will promptly deliver to the Company or surrender to the
Company’s authorized representative all property of the Company or any of its
affiliates (the “Company Group”), including, without limitation, all documents
and other materials (and all copies thereof) relating to the Company Group’s
business, all identification and access cards, all contact lists and third party
business cards however and wherever preserved, and any equipment provided by any
entity in the Company Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
Employee possesses or has in Employee’s custody or under Employee’s control.
Employee will cooperate with the Company by participating in interviews to share
any knowledge Employee may have regarding the Company Group’s intellectual or
other property with personnel designated by the Company.

5. ASSIGNMENT AND BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the Employee
and the Employee’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Employee’s duties under this Agreement, neither this Agreement nor
any rights or obligations under this Agreement shall be assignable by the
Employee. This Agreement shall be binding upon and inure to the benefit of the
Company, TorreyPines and their respective successors, assigns and legal
representatives.

6. CHOICE OF LAW

This Agreement is made and intended to be performed primarily within the state
of California. This Agreement shall be construed and interpreted in accordance
with the internal laws of the state of California (without giving effect to
principles of conflicts of law).

 

7



--------------------------------------------------------------------------------

7. INTEGRATION

Except as may otherwise be provided herein, this Agreement, including Exhibit A
and Exhibit B, contains the complete, final and exclusive agreement of the
Parties relating to the terms and conditions of the Employee’s employment and
the termination of Employee’s employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Parties, including but not limited to the Prior Agreements. To the extent
this Agreement conflicts with the Proprietary Information and Inventions
Agreement attached as Exhibit B, the Proprietary Information and Inventions
Agreement controls.

8. AMENDMENT

This Agreement cannot be amended or modified except by a written agreement
signed by the Employee and a member of the Board on behalf of the Company.

9. WAIVER

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
waiver is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

10. SEVERABILITY

The finding by a court of competent jurisdiction or other authorized body of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. The invalid or unenforceable term or provision shall be modified or
replaced with a valid and enforceable term or provision which most accurately
represents the Parties’ intention with respect to the invalid or unenforceable
term or provision.

11. INTERPRETATION; CONSTRUCTION

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. The Employee has been
encouraged to consult with, and has consulted with, Employee’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement.

12. REPRESENTATIONS AND WARRANTIES

The Employee represents and warrants that the Employee is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Employee’s
execution and performance of this Agreement shall not violate or breach any
other agreements between the Employee and any other person or entity.

 

8



--------------------------------------------------------------------------------

13. COUNTERPARTS

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument.

14. ARBITRATION

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Employee’s employment with the Company, the Employee, the
Company and TorreyPines agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to Employee’s employment, or
the termination of that employment, or this Agreement, will be resolved, to the
fullest extent permitted by law, by final binding arbitration in San Francisco,
California conducted by the Judicial Arbitration and Mediation Services
(“JAMS”), or its successors, under the then current rules of JAMS for employment
disputes; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award. Each of the Employee, the Company and TorreyPines shall be entitled
to all rights and remedies that any of the Employee, the Company or TorreyPines
would be entitled to pursue in a court of law. The Company shall pay all
administrative fees associated with the arbitration and the fees of the
arbitrator. Nothing in this Agreement is intended to prevent any of the
Employee, the Company or TorreyPines from obtaining injunctive relief in court
to prevent irreparable harm pending the conclusion of any such arbitration.

15. ALL TERMS MATERIAL

Employee’s failure to comply with any of the terms of this Agreement shall
constitute a material breach of this Agreement.

16. TRADE SECRETS OF OTHERS

It is the understanding of both the Company and the Employee that the Employee
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Employee’s
former employers (not including for this purpose TorreyPines), nor shall the
Company and/or its subsidiaries seek to elicit from the Employee any such
information. Consistent with the foregoing, the Employee shall not provide to
the Company and/or its subsidiaries, and the Company and/or its subsidiaries
shall not request, any documents or copies of documents containing such
information.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first shown above.

 

TPTX, Inc., a Delaware corporation By:  

/s/ Craig Johnson

 

Craig Johnson

 

Chief Financial Officer

TorreyPines Therapeutics, Inc., a Delaware corporation (for the purpose of its
obligations which are solely set forth in Section 2.2) By:  

/s/ Craig Johnson

 

Craig Johnson

 

Chief Financial Officer

Employee By:  

/s/ Evelyn Graham

  Evelyn Graham

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in
Section 3.6.1.1, 3.6.1.2, and 3.6.1.3 of the Second Amended and Restated
Employment Agreement dated July 27, 2009 (the “Employment Agreement”), to which
this form is attached, I, Evelyn Graham, hereby furnish TPTX, Inc., a Delaware
corporation (the “Company”) and TorreyPines Therapeutics, Inc., a Delaware
corporation (“TorreyPines”), with the following release and waiver (“Release and
Waiver”):

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, except with respect to claims that
the law does not permit me to waive by signing this Agreement, I hereby
generally and completely release each of the Company and TorreyPines, and each
of their respective directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to my signing this Release and Waiver. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(2) all claims related to my compensation or benefits from the Company and/or
TorreyPines, including, but not limited to, salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company and/or
TorreyPines; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against any of the Released Parties.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I am hereby advised, as required by the Older Workers Benefit
Protection Act, that: (a) the release and waiver granted herein does not relate
to claims under the ADEA which may arise after this Release and Waiver is
executed; (b) I should consult with an attorney prior to executing this Release
and Waiver; (c) I have

 

i



--------------------------------------------------------------------------------

twenty-one (21) days in which to consider this Release and Waiver (although I
may choose voluntarily to execute this Release and Waiver earlier); (d) I have
seven (7) days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver by giving written notification of such
revocation to the Company and TorreyPines within such time period; and (e) this
Release and Waiver shall not become effective if I properly revoked this Release
and Waiver in accordance with clause (d) hereof.

I acknowledge and agree to my continuing obligations under my Proprietary
Information and Inventions Agreement, a copy of which is attached to the
Employment Agreement. I understand and agree that my right to the severance pay
I am receiving in exchange for my agreement to the terms of this Release and
Waiver is contingent upon my continued compliance with my Proprietary
Information and Inventions Agreement. I hereby represent that I have not
transferred or assigned any claim that I may have against any of the Released
Parties. I represent that I have not filed any claims against any of the
Released Parties.

This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, TorreyPines and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company or TorreyPines that is
not expressly stated herein. This Release and Waiver may only be modified by a
writing signed by both me and a member of the Board on behalf of the Company and
a member of the board of directors of TorreyPines.

 

    

 

Date:                           Evelyn Graham

 

ii



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

i